Title: To Thomas Jefferson from James Madison, 10 September 1824
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Sepr 10. 1824
                    On the rect of yours of Aug. 8. I turned my thoughts to its request on the Subject of a Theological catalogue for the Library of the University: and not being aware that so early an answer was wished, as I now find was the case. I had proceeded very leisurely in noting such authors as seemed proper for the collection. Supposing also, that altho’ Theology was not to be taught in the University, its Library ought to contain pretty full information for such as might voluntarily seek it in that branch of Learning. I had contemplated as much of a comprehensive & systematic selection as my scanty materials admitted; and had  gone thro the five first centuries of Xnity, when yours of the 3d instant came to hand which was the evening before the last. This conveyed to me more distinctly the limited object your letter had in view, and relieved me from a task which I found extremely tedious; especially considering the intermixture of the doctrinal &  controversial part of Divinity with the metaphysical & moral part; and the immense extent of the whole. I send you the list I had made out, with an addition on the same paper, of such Books as a hasty glance at a few catalogues, &c my recollection suggested. Perhaps some of them may not have occurred to you and may suit the blank you have not filled. I am sorry I could not make a fair copy, without failing to comply with the time pointed out.I find by a letter from Fayette in answer to a few lines I wrote him on his arrival at N.Y. that he means to see us before the 19th of Ocr as you have probably learned from himself. His visit to the U.S. will make an annus mirabilis in the history of Liberty.Affectionately yours,
                        James Madison